EXHIBIT 10.37

 

PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT

 

                                    , Grantee:

 

On the          day of                      (the “Grant Date”), Health Care
Property Investors, Inc., a Maryland corporation (the “Company”), pursuant to
the Health Care Property Investors, Inc. 2000 Stock Incentive Plan, as amended
and/or restated from time to time (the “Plan”), has granted to you, the Grantee
named above,                      performance restricted stock units (the
“Units”) with respect to                      shares of Common Stock on the
terms and conditions set forth in this Performance Restricted Stock Unit
Agreement (this “Agreement”). The Units are subject to adjustment as provided in
Section 11(a) of the Plan. Capitalized terms not defined herein shall have the
meanings assigned to such terms in the Plan. The Compensation Committee (the
“Committee”) of the Board of Directors of the Company (the “Board”) is the
administrator of the Plan for purposes of your Units.

 

I. Forfeiture of Units.

 

(a) Forfeiture Based Upon Company Performance. Your Units are subject to
forfeiture if the Company’s Funds From Operations Per Share for the 2004
calendar year (the “Performance Period”) is less than $            . If the
Company’s Funds From Operations Per Share for the Performance Period is less
than $            , the aggregate percentage of Units that you will forfeit will
be determined in accordance with Exhibit A hereto. For purposes of this
Agreement, “Funds From Operations Per Share” means the Company’s funds from
operations per share during the Performance Period, as prescribed by the
National Association of Real Estate Investment Trusts (NAREIT) as in effect on
the first day of the Performance Period, and shall be calculated on a fully
diluted basis using the weighted average of diluted shares of Common Stock
outstanding during the Performance Period. Funds From Operations Per Share shall
be calculated before taking into account any charges incurred by the Company
with respect to the Performance Period for (i) amounts paid in connection with
the settlement of disputes with employees or former employees regarding their
employment or former employment with the Company or the payment of severance
benefits and (ii) impairment. The determination as to whether the Company has
attained the performance goals with respect to the Performance Period shall be
made by the Committee acting in good faith and based upon the Company’s audited
financial statements. The Committee’s determination regarding whether the
Company has attained the performance goals shall be made no later than 120 days
following the end of the Performance Period. Your Units shall not vest in
accordance with Section 2 unless and until the Company has achieved the
performance goals with respect to the Performance Period, as required by Section
162(m) of the Code and the regulations promulgated thereunder.

 

(b) Termination due to Retirement during the Performance Period.

 

(i) Your Units will remain outstanding during the remainder of the Performance
Period and will be subject to forfeiture in the manner set forth in subsection
(a) upon completion of the Performance Period if, prior to the completion of the
Performance Period, your employment with the Company is terminated as a result
of your Retirement. In the



--------------------------------------------------------------------------------

event of any such termination during the Performance Period, any Units not
forfeited pursuant to subsection (a) shall fully vest as of the first day
following the completion of the Performance Period.

 

(c) Change in Control during the Performance Period.

 

(i) Your Units will remain outstanding during the remainder of the Performance
Period and will be subject to forfeiture in the manner set forth in subsection
(a) in the event of a Change in Control occurring during the Performance Period.
In such event, any Units not forfeited pursuant to subsection (a) shall fully
vest as of the first day following the completion of the Performance Period;
provided, however, that except as otherwise provided in any change in control or
other agreement with the Company, your Units shall not be so vested if and to
the extent the Units are, in connection with the Change in Control, either to be
assumed by the successor or survivor corporation (or parent thereof) or to be
replaced with a comparable right with respect to shares of the capital stock of
the successor or survivor corporation (or parent thereof), in each case
appropriately adjusted. The determination of comparability of rights shall be
made by the Committee in good faith. The Committee may adopt provisions to
ensure that any such acceleration shall be conditioned upon the consummation of
the contemplated Change in Control.

 

(ii) Notwithstanding the foregoing, the Committee may, in its sole and absolute
discretion, take action to fully vest your Units immediately prior to, and
subject to the consummation of, a Change in Control occurring during the
Performance Period. Any Units that become vested in accordance with this
subsection (c)(ii) shall not be subject to forfeiture in the manner set forth in
subsection (a).

 

(d) Forfeiture of Units Upon Certain Terminations of Employment. If at any time
during the Performance Period, your employment with the Company is terminated
(i) by the Company, or (ii) by you, excluding any termination by reason of your
Retirement, death or Disability, all of your Units shall be automatically
forfeited and cancelled in full effective as of such termination of employment
and this Agreement shall be null and void and of no further force and effect.

 

II. Vesting.

 

(a) Vesting of Non-Forfeited Units. You will have no further rights with respect
to any Units that are forfeited in accordance with Section I. Subject to the
terms and conditions of this Agreement, your Units that (i) are not forfeited in
accordance with Section I and (ii) do not otherwise vest in accordance with
Section I, if any, shall vest upon the third anniversary of the Grant Date (the
“Vesting Date”), subject to your continuous service to the Company until the
Vesting Date.

 

(b) Termination for death or Disability. If at any time during the Performance
Period or following the completion of the Performance Period, your employment
with the Company is terminated as a result of your death or Disability, your
Units shall fully vest immediately upon such termination of employment. For the
avoidance of doubt, any Units that become vested in accordance with this
subsection (b) during the Performance Period shall not be subject to the
forfeiture provisions of Section I(a).

 

2



--------------------------------------------------------------------------------

(c) Termination by reason of Retirement following the Performance Period. If at
any time following the completion of the Performance Period, your employment
with the Company is terminated as a result of your Retirement, your unvested
Units shall fully vest immediately upon such termination of employment.

 

(d) No Acceleration or Vesting Upon Other Terminations. If at any time following
the completion of the Performance Period, your employment with the Company is
terminated (i) by the Company, or (ii) by you, excluding any termination by
reason of your Retirement, death or Disability, your unvested Units shall be
automatically forfeited and cancelled in full effective as of such termination
of employment.

 

III. Change in Control following the Performance Period.

 

(a) In the event of a Change in Control at any time following the completion of
the Performance Period, your Units shall vest immediately prior to the effective
date of the Change in Control; provided, however, that except as otherwise
provided in any change in control or other agreement with the Company, your
Units shall not be so vested if and to the extent the Units are, in connection
with the Change in Control, either to be assumed by the successor or survivor
corporation (or parent thereof) or to be replaced with a comparable right with
respect to shares of the capital stock of the successor or survivor corporation
(or parent thereof), in each case appropriately adjusted. The determination of
comparability of rights shall be made by the Committee in good faith. The
Committee may adopt provisions to ensure that any such acceleration shall be
conditioned upon the consummation of the contemplated Change in Control.

 

(b) Notwithstanding the foregoing, in the event of a pending or threatened
takeover bid or tender offer at any time following the completion of the
Performance Period and pursuant to which 10% or more of the outstanding
securities of the Company is acquired, whether or not deemed a tender offer
under applicable state or Federal laws, or in the event that any person makes
any filing under Sections 13(d) or 14(d) of the Securities Exchange Act of 1934
with respect to the Company, the Committee may in its sole discretion make the
Units fully vested.

 

IV. Timing and Form of Payment.

 

(a) Unless you elect otherwise, the distribution date (the “Distribution Date”)
for your vested Units will be the Vesting Date. Distribution of your vested
Units will be made by the Company in shares of Common Stock (on a one-to-one
basis) on the Distribution Date. You will only receive distributions in respect
of your vested Units and will have no right to distribution of your unvested
Units. You may elect (a “Distribution Election”) to (A) defer your Distribution
Date with respect to your vested Units and/or (B) have your vested Units
distributed to you in annual installments over a fixed number of years selected
by you; provided that each installment payment must be for a minimum of 1,000
shares of Common Stock. You may make up to three Distribution Elections with
respect to your vested Units without the

 

3



--------------------------------------------------------------------------------

approval of the Committee, provided such Distribution Election is made in a
timely manner. Any Distribution Elections with respect to your vested Units in
addition to the three provided in the preceding sentence may only be made with
the approval of the Committee, in its sole discretion. If you elect to have your
vested Units distributed in annual installments, the first installment will be
paid on the Distribution Date and subsequent installments will be paid on each
of the anniversaries of the Distribution Date. In order for a Distribution
Election to be valid, it must be made at least one year prior to the
then-existing Distribution Date and the new Distribution Date must be at least
one year after the then-existing Distribution Date. Your Distribution Date with
respect to any portion of your Units may not be prior to the Vesting Date for
such vested Units. Distribution Elections may only be made by delivering a
written election to the Committee in the form attached as Exhibit B hereto.

 

(b) Accelerated Distributions. At any time prior to the Distribution Date with
respect to any or all of your vested Units, you may elect an immediate
distribution (the “Accelerated Distribution”) of such vested Units by delivering
a written election to the Committee in the form attached as Exhibit B hereto;
provided, however, that if you make such election, you will forfeit 10% of the
Units that would otherwise be distributed to you pursuant to the Accelerated
Distribution.

 

(c) Hardship Distribution. If you experience an Unforeseen Financial Emergency
(as defined below) you may elect to receive immediate distribution of some or
all or your vested Units upon such Unforeseen Financial Emergency. Distribution
upon an Unforeseen Financial Emergency shall be made no later than thirty (30)
days following written notice to the Committee of the Unforeseen Financial
Emergency. For purposes of this Agreement, an “Unforeseen Financial Emergency”
shall mean an unforeseeable emergency which constitutes a severe financial
hardship resulting from any one or more of the following: (i) your or any of
your dependent’s (as defined in Section 152(a) of the Code) sudden and
unexpected illness or accident, (ii) loss of your property due to casualty; or
(iii) any other similar extraordinary and unforeseeable circumstances arising as
a result of events beyond your control, all as reasonably determined by the
Committee in good faith. No distribution shall be made in respect of an
Unforeseen Financial Emergency unless such Unforeseen Financial Emergency is not
otherwise relievable by liquidation of your assets (to the extent such
liquidation does not itself cause an Unforeseen Financial Emergency) or through
reimbursement or compensation by insurance or otherwise. Any distribution of
your vested Units as a result of an Unforeseen Financial Emergency shall be
limited to the amount reasonably necessary to relieve the Unforeseen Financial
Emergency (which may include amounts necessary to pay any federal, state or
local income taxes or penalties reasonably anticipated to result from the
distribution).

 

(d) Distribution Upon Adverse Judgment. Notwithstanding anything to the contrary
in this Section IV, your vested Units shall be become immediately distributable
to you if (A) the Internal Revenue Service (the “IRS”) successfully challenges,
in a court of competent jurisdiction, any deferral election made by you in
accordance with subsection (a) with respect to such Units, and (B) as a result
of which, you have a taxable event with respect to such Units. Such distribution
shall be made no later than thirty (30) days following the final judgment of a
court of competent jurisdiction upholding the position of the IRS with respect
to the taxation of such Units.

 

4



--------------------------------------------------------------------------------

V. Dividend Equivalent Rights. During such time as each Unit remains outstanding
and prior to the distribution of such Unit in accordance with Section IV, you
will have the right to receive, in cash, with respect to such Unit, the amount
of any cash dividend paid on a share of Common Stock (a “Dividend Equivalent
Right”). You will have a Dividend Equivalent Right with respect to each Unit
that is outstanding on the record date of such dividend. Dividend Equivalent
Rights will be paid to you at the same time dividends are paid to stockholders
of the Company. Dividend Equivalent Rights will not be paid to you with respect
to any Units that are forfeited pursuant to Sections I and II, effective as of
the date such Units are forfeited. You will have no Dividend Equivalent Rights
as of the record date of any such cash dividend in respect of any Units that
have been paid in Common Stock; provided that you are the record holder of such
Common Stock on or before such record date.

 

VI. Transferability. No benefit payable under, or interest in, the Units or this
Agreement shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge and any such attempted
action shall be void and no such benefit or interest shall be, in any manner,
liable for, or subject to, your or your beneficiary’s debts, contracts,
liabilities or torts; provided, however, nothing in this Section VI shall
prevent transfer of your Units by will or by applicable laws of descent and
distribution. You may designate a beneficiary to receive distribution of your
vested Units upon your death by submitting a written beneficiary designation to
the Committee in the form attached hereto as Exhibit B. You may revoke a
beneficiary designation by submitting a new beneficiary designation.

 

VII. Withholding. You will be required to pay in cash or deduction from other
compensation payable to you by the Company any sums required by federal, state
or local tax law to be withheld with respect to the issuance, vesting or payment
of Units and the payment of Dividend Equivalent Rights. At your election and in
satisfaction of the foregoing requirement, the Company will withhold shares of
Common Stock underlying the Units and otherwise issuable in accordance with
paragraph 2, in the manner prescribed by, and subject to the limitations of,
Section 12 of the Plan, in satisfaction of such withholding obligations.

 

VIII. No Contract for Employment. This Agreement is not an employment or service
contract and nothing in this Agreement shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ or service of
the Company, or of the Company to continue your employment or service with the
Company.

 

IX. Notices. Any notices provided for in this Agreement or the Plan, including a
Deferral Election, shall be given in writing and shall be deemed effectively
given upon receipt if delivered by hand or, in the case of notices delivered by
United States mail, five (5) days after deposit in the United States mail,
postage prepaid, addressed, as applicable, to the Company or if to you, at such
address as is currently maintained in the Company’s records or at such other
address as you hereafter designate by written notice to the Company.

 

X. Entire Agreement. This Agreement contains the entire understanding of the
parties in respect of the Units and supersedes upon its effectiveness all other
prior agreements and understandings between the parties with respect to the
Units.

 

5



--------------------------------------------------------------------------------

XI. Amendment. This Agreement may be amended by the Committee; provided, however
that no such amendment shall, without your consent, alter, terminate, impair or
adversely affect your rights under this Agreement.

 

XII. Governing Law. This Agreement shall be construed and interpreted, and the
rights of the parties shall be determined, in accordance with the laws of the
State of California, without regard to conflicts of law provisions thereof.

 

XIII. Tax Consequences. You may be subject to adverse tax consequences as a
result of the issuance, vesting and/or distribution of your Units. YOU ARE
ENCOURAGED TO CONSULT A TAX ADVISOR AS TO THE TAX CONSEQUENCES OF YOUR UNITS AND
SUBSEQUENT DISTRIBUTION OF COMMON STOCK.

 

Very truly yours,

HEALTH CARE PROPERTY INVESTORS, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

Accepted and Agreed,

effective as of the date first written above.

 

By:

 

 

--------------------------------------------------------------------------------

Name:

   

 

6



--------------------------------------------------------------------------------

EXHIBIT A

 

PERFORMANCE GOALS

 

Funds From Operations Per Share

--------------------------------------------------------------------------------

  

Aggregate Percentage Forfeited
(Number of Units Forfeited)

--------------------------------------------------------------------------------

                        $             or greater

   0% (    )

Equal to or greater than $             but less than $            

   2% (    )

Equal to or greater than $             but less than $            

   4% (    )

Equal to or greater than $             but less than $            

   6% (    )

Equal to or greater than $             but less than $            

   8% (    )

Equal to or greater than $             but less than $            

   10% (    )

Equal to or greater than $             but less than $            

   12% (    )

Equal to or greater than $             but less than $            

   14% (    )

Equal to or greater than $             but less than $            

   16% (    )

Equal to or greater than $             but less than $            

   18% (    )

Equal to or greater than $             but less than $            

   20% (    )

Equal to or greater than $             but less than $            

   22% (    )

Equal to or greater than $             but less than $            

   24% (    )

Equal to or greater than $             but less than $            

   26% (    )

Equal to or greater than $             but less than $            

   28% (    )

Equal to or greater than $             but less than $            

   30% (    )

Equal to or greater than $             but less than $            

   32% (    )

Equal to or greater than $             but less than $            

   34% (    )

Equal to or greater than $             but less than $            

   36% (    )

Equal to or greater than $             but less than $            

   38% (    )

Equal to or greater than $             but less than $            

   40% (    )

Equal to or greater than $             but less than $            

   50% (    )

Equal to or greater than $             but less than $            

   60% (    )

Equal to or greater than $             but less than $            

   70% (    )

Equal to or greater than $             but less than $            

   80% (    )

Equal to or greater than $             but less than $            

   90% (    )

Equal to or greater than $             but less than $            

   100% (    )

 

7



--------------------------------------------------------------------------------

EXHIBIT B

 

HEALTH CARE PROPERTY INVESTORS, INC.

2000 STOCK INCENTIVE PLAN

 

RESTRICTED STOCK UNITS

DISTRIBUTION ELECTION AND BENEFICIARY DESIGNATION FORM

 

Name:

                                        
                                                                   
Social Security No.:                                         
                                                                

 

In connection with your award of Performance Restricted Stock Unit on
            ,              under the Health Care Property Investors, Inc. 2000
Stock Incentive Plan, as amended and/or restated from time to time (the “Plan”),
you have the option of selecting the timing and form of payment of the shares of
Common Stock underlying your vested Units.

 

Please complete this election form and return it to Edward J. Henning, the
Company’s General Counsel and Corporate Secretary.

 

Deferral of Distribution Date

 

Unless you elect otherwise, the Distribution Date for your vested Units will be
the Vesting Date. You may elect a new Distribution Date with respect to your
vested Units by completing the information request below. Please note that your
new Distribution Date can take any of the following forms:

 

  •   You may elect a date certain for your Distribution Date (e.g., January 1,
2010),

 

  •   You may elect a specific event as your Distribution Date (e.g.,
termination of employment, age 65, death, etc.), or

 

  •   You may elect a Distribution Date that is the earlier of two dates/events
(e.g., the earlier of January 1, 2010, or termination of your employment).

 

In order for an election to defer the Distribution Date with respect to any of
your vested Units to be valid it must be made at least one year prior to the
then-existing Distribution Date and the new Distribution Date must be no earlier
than at least one year after the then-existing Distribution Date. If your
election to defer your Distribution Date is not timely, it will not be valid.

 

You acknowledge and understand that by electing a new Distribution Date with
respect to your vested Units, you are hereby revoking the then-existing
Distribution Date. You further acknowledge and agree that the distribution of
the shares of Common Stock underlying your Units may coincide with a period
during which you are prohibited from selling, disposing or otherwise
transferring such shares pursuant to the Company’s Insider Trading Policy, or by
law, and therefore, you may not be able to sell, dispose or otherwise transfer
such shares to pay any sums required by federal, state or local tax law to be
withheld with respect to the issuance of such shares.

 

8



--------------------------------------------------------------------------------

I elect the following Distribution Date with respect to the shares of Common
Stock underlying my Units:                                              .

 

Form of Payment

 

Distribution of all of your vested Units will be made in shares of Common Stock
on the Distribution Date with respect to such Units. You may, however, elect to
stagger distribution of your vested Units in the form of two or more annual
installments. For example, if you elect to stagger distribution of your vested
Units in five equal installments, your vested Units will be distributed to you
in five equal payments on the Distribution Date and each of the first four
anniversaries of the Distribution Date.

 

If you elect to stagger distribution of any or all of your vested Units, you
must elect a number of equal annual installments which will result in a
distribution of at least 1,000 shares of Common Stock per installment. Any
election to change your form of distribution with respect to any vested Units
must be made at least one year prior to the Distribution Date for such Units. If
your election is not timely, it will not be valid.

 

I elect the following number of annual installments with respect to the
distribution of the shares of Common Stock underlying my Units:
                                    .

 

I hereby designate the following individual as beneficiary to receive
distribution of my vested Units, if any, in the event of my death. Distribution
of such vested Units will be in the form, and on the Distribution Date(s), in
effect with respect to such vested Units as of the date of my death.

 

Beneficiary Information

 

Name:

--------------------------------------------------------------------------------

(Please print)   Last        First         Middle Initial

Sex:

--------------------------------------------------------------------------------

  Relationship to Participant:  

 

--------------------------------------------------------------------------------

Social Security No.:  

 

--------------------------------------------------------------------------------

   Date of Birth:   

 

--------------------------------------------------------------------------------

Address:  

 

--------------------------------------------------------------------------------

City:

 

 

--------------------------------------------------------------------------------

  State:   

 

--------------------------------------------------------------------------------

  Zip Code:   

 

--------------------------------------------------------------------------------

 

Please retain a copy of this Distribution Election Form for your records.

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Signature   Date Signed

 

9